Appeal from a decision and determination of the State Industrial Board denying appellant’s application to suspend payment of death benefits to the mother of deceased employee, cm the ground that she is no longer dependent. Decedent, while employed as a driver of the ice wagon operated by self-insured employer-appellant, suffered injuries resulting in his death. The State Industrial Board made an award in favor of decedent’s father and mother. *830This court [243 App. Div. 660] affirmed the determination that death was the result of the accident which occurred in the course of decedent’s employment and that his parents were dependents within the meaning of the Workmen’s Compensation Law. The employer requested a rehearing on the question of present dependency of decedent’s parents on the ground that the father was gainfully employed. As the result of the evidence produced at the rehearing, thj Stats Industrial Board ordered payments to the mother to be continued. While it is not disputed that prior to his death claimant’s intestate was the sola support of the family and that the father was not then employed, it clearly appears from the evidence that the earnings of the father are inadequate to meet the requirements of the mother, who is fifty-six years of age and suffers from arthritis and heart trouble. She is unable to do her house work. The father is about the same age and likewise suffers ill health. The medical bills are considerable. There is ample evidence to sustain the finding that the earnings of the father are inadequate to support the home. The award should be affirmed. Decision and award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Seheuek and Poster, JJ.